Case 1:20-mc-00212-AJN Document 39-11 Filed 06/26/20 Page 1 of 9




                      EXHIBIT 11
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-11
                                            69-7 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page12of
                                                                       of89




CASE NAME:                   United States v. Cilins et al.

EXHIBIT NUMBER(S):                   ¯ Audio file names: 0372_001 .wav (duration: 1:51:54) and
                             I_FBIJK.001 .wav (duration: 1:54:46).

RECORDING DATE:              April 11, 2013 (meeting one of two on this date).

PARTICIPANTS:                SPECIAL AGENT (S.A.) STELLY
                                   cw
                             FREDERIC CILINS
                             WAITRESS
                             STORE CLERK

Key:                         Unintelligible                           [U/I]
                             Inaudible (1 or 2 words)                 [I/A]
                             Inaudible (2+ words in less than 5 sec.) [I/A...]
                             Phonetic spelling                        [PH]
                             Voice overlap begins                     //
                             Voice overlap ends                       \\
                             Translator’s note:                       TN

TN" Words spoken in English in the original conversation are italicized. All utterances in all
languages have been transcribed as is, including any apparently erroneous or non-standard
forms of expression, and all translations herein reflect any such usage of the original
language. In the case of any utterances that are inaudible or unintelligible for five seconds or
longer, the duration in seconds is indicated inside brackets after the abbreviation "I/A" or "U/I".

                        ENGLISH TRANSLATION                     ORIGINAL LANGUAGE(S)

                      Until 0:20:28, the transcription        [Until 0:20:28, the transcription
                     ~s of the audio file named               ~s of the audio file named
                     9372_001 .wav.]                          0372_001 .wav.]

0:00:08

S.A. STELLY          This is Special Agent Vanessa            This is Special Agent Vanessa
                     Stelly. It is April 11, 2013. This       Stelly. It is April 11, 2013. This
                     rs going to be a consensually            is going to be a consensually
                     monitored conversation                   monitored conversation
                     between the CHS and Frederic             between the CHS and Frederic
                     Cilins.                                  Cilins.

  cw                 [I/A]
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-11
                                            69-7 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page23of
                                                                       of89



                     ENGLISH TRANSLATION                  ORIGINAL LANGUAGE(S)

                   Guinean mines. And whether I         guin~ennes. Et si j’ai les, les
                   have the, the dos.., documents.      dos.., documents. J’ai dit j’ai,
                     said I, I don’t have any           j’ai pas de documents. IIs ont dit
                   documents. They said if I refuse     si je refuse de leur parler, ils
                   Io talk to them, they’re going to    vont me donner un subpoena.
                   give me a subpoena.

CILINS             They’re going to ask you... ?        IIs vont te demander...

                   They’re going to give me a           IIs vont me donner un
                   subpoena.                            subpoena.

CILINS             What is that, subpoena?              C’est quoi 9a, subpoena ?

                     don’t know! Something like         Je sais pas ! Quelque chose
                   Ihat. They said, eh, they’re         comme 9a. IIs ont dit, eh, ils
                   going to give me a subpoena          vont me donner un subpoena
                   and compare me. [TN: cw              et me comparer.
                           may have intended to use
                   Ihe expression "citer ~
                   comparaitre", i.e., to subpoena.

WAITRESS           Are you ready to order some          Are you ready to order some
                   food?                                food?

0:24:22

ClLIN$             Uh, not yet. II                      Uh, not yet. II

WAITRESS           OK.                                  OK.

ClLIN$             One second. \\                       One second. \\

  CW               They’re going to give me a           IIs vont me donner un
                   subpoena, compare me [TN:            subpoena, me comparer devant
                   See preceding note.] before the      le juge ~ la cour devant le grand
                   iudge in court before the grand      lury ~ la cour et, et... t~moigner.
                   lury in court and, and.., testify.   Et donner tous les.., eh...
                   And give all the.., er...            documents ~ la cour.
                   documents to the court.


                                         Page 9 of S1
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-11
                                            69-7 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page34of
                                                                       of89



                     ENGLISH TRANSLATION                  ORIGINAL LANGUAGE(S)


CILINS             The documents, did you tell          Les documents, tu leur as dit
                   Ihem that, that you had no           que, que tu avais aucun
                   documents?                           document ?

  CW               Yes!                                 Oui~

ClLIN$             That has to be destroyed,            Faut d~truire 9a urgent, urgent,
                   urgently, urgently, urgently. That   urgent. Faut d~truire 9a tr~s
                   has to be destroyed very             urgent. Tr~s, tr~s urgent. Ce
                   urgently. Very, very urgently.       que je comprends pas,//
                   What I don’t understand,//is...      c’est...

  CW                believe... \\                       Je crois... \\

ClLIN$             What, what I don’t understand...     Ce que, ce que je comprends
                   OK here... //I...                    3as... Bon 14... //Je...

  CW                 believe that, Frederic, one        Je crois que, Frederic, on dirait
                   would say that the same              que le m6me document que
                   document we want to destroy is       nous voulons d~truire, c’est le
                   Ihe same one that the American       m6me que le gouvernement
                   government is looking for at this    am~ricain cherche ~ I’heure-I&
                   Iime.

0:25:09

ClLIN$              know. I know...                     Mais je sais. Mais je sais...

  CW                don’t know what to do.              Je sais pas quoi faire.

ClLIN$             Well everything has to be            Mais il faut tout d~truire. L~, je
                   destroyed. I told you that a long    t’ai dit £a il y a Iongtemps. Ne
                   Iime ago. Don’t keep anything        garde rien ici. Ne garde surtout
                   here. Especially don’t keep          rien ici, m6me pas un bout de
                   anything here, not even a piece       3hotocopie. Tu dois tout, tout,
                   of a photocopy. You must             tout d~truire. J’ai ici, je t’ai
                   destroy everything, everything,      amen~... Bon, je t’avais fait
                   everything. I have here, I           voir la lettre qu’avait envoy~ le,
                   brought you... Well, I had you       le, le gouvernement guin~en.


                                        Page 10 of S1
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-11
                                            69-7 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page45of
                                                                       of89



                     ENGLISH TRANSLATION                       ORIGINAL LANGUAGE(S)

                   look at the letter that the, the,         Tu sais qu’ils avaient [U/I]...
                   Ihe Guinean government had                Enfin, il faut qu’on regarde ce
                   sent. You know that they had              qu’on veut commander.
                   [U/I]... I mean, we have to look
                   at what we want to order.

  CW               OK.                                       OK.

ClLIN$             Aye-aye-aye. What I don’t                 Ale-ale-ale. Ce que je
                   understand is that they didn’t            comprends pas, c’est que ils
                   summon you. And like that, you,           t’ont pas convoqu~e. Et comme
                   you go see them and they’re the           9a, toi, tu vas les voir et c’est
                   ones who tell you that out of the         eux qui te disent 9a d’un coup.
                   blue. I, I’m very surprised by            Je, je suis tr~s surpris de £a.
                   Ihat.

  CW               Me too. I was sitting there... I          Moi aussi. J’~tais 14, assise...
                   didn’t even know what to do.              e savais m6me pas quoi faire.

ClLIN$             Did they speak in French or in            Et en fran£ais ou en anglais £a
                   English?                                  parlait £a ?

0:26:01

  CW               The lady, the other one spoke             La dame, I’autre parlait
                   French, the other one spoke               frangais, I’autre parlait anglais.
                   English.

ClLIN$             Ah.                                       Ah.

  CW               Uh, it turned out her French a            Euh, finalement son fran£ais un
                   little.., mixed up. What is the           3eu... tordu 14. Le grand jury,
                   ~rand jury, Frederic?                     c’est quoi Frederic ’~

ClLIN$             It’s a, it’s a... like a...               C’est un, c’est un... comme
                                                             un...

  CW                                                         Je suis partie. J’ai...

ClLIN$             It’s like, [I/A]. They did give you       C’est comme, [I/A]. IIs t’ont


                                             Page 11 of S1
         Case 1:20-mc-00212-AJN
         Case  1:13-cr-00315-WHP Document
                                 Document 39-11
                                           69-7 Filed
                                                Filed07/18/14
                                                      06/26/20 Page
                                                               Page56of
                                                                      of89



                    ENGLISH TRANSLATION                  ORIGINAL LANGUAGE(S)

                  accepted. Depending... Listen        I~coute bien ce que je te dis.
                  closely to what I’m telling you.     Parce que £a je te I’ai toujours
                  Because I’ve always told you         dit. Parce que je sais que c’est
                  INs. Because I know that’s how       comme £a. En fonction de la
                  it is. Depending on how it ends      mani~re que £a se termine. Si
                  up. If it’s a good way for him, if   c’est une bonne mani~re pour
                  he doesn’t get too much cut left     lui, qu’on lui coupe pas trop 4
                  and right, here and there, there     droite, 4 gauche, ici et 14, il y
                  will be even more. How much I        aura encore en plus. Combien
                  don’t know. There will be three,     le sais pas. II y aura trois,
                  [our, five more. I don’t know.       quatre, cinq en plus. J’en sais
                  But there will be even more.         rien. Mais il y aura encore en
                  And that, that’s directly the         31us. Et £a, c’est directement la
                  communication that was given         communication qui m’a ~t~
                  Io me directly by the.., the         donn~e directement par le... le
                  number one, I don’t even want        num~ro un, je veux m~me pas
                  Io give his name, by saying          donner son nom, en disant
                  "That’s how it is". All right? But   << C’est comme ~a
                  f/it’s for sure and certain.         D’accord ? Mais//£a c’est sQr
                                                       et certain.

 CW               Mmyeah, and...      CC-2   "2 \\     Mmouais, et...     cc-2   ?\\

ClLIN$

 CW



ClLIN$            OK? I... Everything I’m telling      OK ? Je... Tout ce que je te
                  is directly from cc-1 . The other    dis, c’est directement de cc-1
                  day when I told you I’m at, I’m      L’autre jour quand je t’ai dit je
                  waiting to get the appointment,      suis 4, j’attends d’avoir le
                    went on a trip. I traveled to go   rendez-vous, je suis all~ en
                  see him directly, to speak face      voyage. Je me suis d~plac~
                  Io face and to have...               3our aller le voir directement,
                  Everything I’m telling you here,     3arler en t6te-4-t6te et avoir...
                  I’ve gotten it directly from him     Tout ce que je te dis 14, c’est
                  and nobody else. All right?          de lui que je le tiens et
                  Because//each time I...              3ersonne d’autre. D’accord 9
                                                       Parce que//4 chaque fois je
                                                       me...




                                       Page 59 of S1
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-11
                                            69-7 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page67of
                                                                       of89



                     ENGLISH TRANSLATION                      ORIGINAL LANGUAGE(S)

1:16:30

  CW               I’m afraid. \\                           Moi, j’ai peur. \\

CILINS             Nobody else! Nobody else. I              Personne d’autre ! Personne
                   went just to see him. In order to        d’autre. Je suis all~ expr~s
                   have spoken about all that very           3our le voir. Pour avoir parl~ de
                   clearly. I’ve always told him,           tout 9a tr~s clairement. Je lui ai
                   I’ve always told him. Just last          toujours dit, je lui ai toujours dit.
                   week, I told him, [I/A], he’s            Encore la semaine derni~re, je
                   repeatedly told me that she              lui ai dit, [I/A], il m’a toujours
                   was.., that "She’ll never betray         r~p~t~ qu’elle ~tait... que
                   you. She’ll never betray you.            << Jamais elle te trahira. Jamais
                   She’ll never hand over any               elle te trahira. Jamais elle
                   document whatsoever." [I/A... ]          donnera quelque document
                   He said to me "Listen, that’s            que ce soit. >> [I/A... ] II me dit
                   good, but I want you to go see           << I~coute, c’est bien, mais je
                   and I want you to destroy those          veux que tu ailles voir et je
                   documents." He told me "Fine,            veux que tu d~truises ces
                   you go. Do what you want, but I          documents. >> II m’a dit << Voil&
                   want you to tell me that ’1 saw          tu vas. Tu fais ce que tu veux,
                   Ihat the documents were                  mais je veux que tu me dises
                   destroyed. It’s over. There are          que" J’ai vu qu’on a d~truit les
                   no more documents.’" And it’s            documents. C’est termin& II y a
                   on that basis, therefore, I told          ~lus de documents. " >> Et 14-
                   you. I’ll repeat it, so it’s really      dessus, donc, je t’ai dit. Je te
                   clear in your head. The five that        r~p~te, que 9a soit bien clair
                   is planned, [I/A...], you’ll get it if   dans ta tCte. Les cinq qui sont
                   Ihey aren’t ejected. If they’re           3r~vus, [I/A... ], tu les auras si
                   still in the project. What you’ll        ils sont pas ~ject~s. S’ils sont
                   get, no matter what happens,             toujours dans le projet. Ce que
                   Ihe... one million. That is, two         tu vas avoir, quoi qu’il arrive,
1:17:30            hundred plus eight hundred,              le... un million. C’est-4-dire,
                   you’ll get that. And I’ll mark it        deux cents plus huit cents, tu
                   on a little piece of paper just          vas les avoir cela. Et je te
                   like that because... [I/A]. So,          marque sur un petit bout de
                   if... right... We’ll put it like this,   papier juste comme ga parce
                   ah. One. Five. And here, I don’t         que... [I/A]. Donc, si... voil4...
                   know how much. It... it will...          On va mettre ga comme ga, ah.
                   [rom... in eight hundred, two            Un. Cinq. Et 14, je sais pas
                   hundred and eight hundred. So            combien. Qa... ga va se... de...
                   Ihat, that’s in Freetown. And            en huit cents, deux cents et


                                           Page 60 of S1
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-11
                                            69-7 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page78of
                                                                       of89



                     ENGLISH TRANSLATION                   ORIGINAL LANGUAGE(S)

                   Ihat one... That, in any case,        huit cents. Donc cela, cela c’est
                   Ihat’s... it’s, you’ll get it.        4 Freetown. Et celui-14... Qa,
                   Whatever happens. Even if             de toute fagon, 9a c’est.., c’est,
                   Ihey’re ejected, you’ll get that.     tu les auras. Quoi qu’il arrive.
                   When uh, the, the old guy gets        MCme s’ils sont ~ject~s, cela tu
                   lost. This, it’s right away. That,    les auras. Quand euh, le, le
                   it’s when the old guy gets lost.      vieux d~gage. Qa, c’est tout de
                                                         suite. Qa c’est quand le vieux
                                                         d~gage.

 CW                OK.                                   OK.

ClLIN$             This is if it’s positive. You see?    Cela c’est si c’est positif. Tu
                                                         vois ~

1:18:24

 CW                Five?                                 Cinq ?

ClLIN$             Five. If... OK. This is if OK. And    Cinq. Si... OK. Qa, c’est si OK.
                   if it’s OK, depending on how it       Et si c’est OK, selon comment
                   ~s, if he doesn’t get too much        c’est, si on lui coupe pas trop,
                   Iaken away, because you               parce que tu sais, tu as vu tout
                   know, you saw everything they         ce qu’ils voulaient lui demander
                   wanted to ask from him here           ~ci et 14. S’ils le coupent pas
                   and there. If they don’t take too     trop, il y aura ici. Et 14 4 mon
                   much away from him, there will        avis, ici il y aura. C’est
                   be this. And here in my opinion,      pratiquement sQr. Combien je
                   Ihere will be some. It’s              sais pas. Deux, trois, cinq. Je
                    )ractically certain. How much I      sais pas. Mais il y aura de toute
                   don’t know. Two, three, five. I       fa£on. Donc, en tout, si tu veux,
                   don’t know. But there will be         imagine [I/A] peut-~tre, imagine
                   some in any case. So, all told,       que £a soit cinq. Je sais pas.
                   if you will, imagine [I/A] maybe,     Qa fait en tout onze [I/A]. Qa
                   ~magine that it’s five. I don’t       c’est le, le, le truc actif. OK ’~
                   know. All told that makes             Par contre, £a je t’assure... La
                   eleven [I/A]. That’s the, the, the    semaine derni~re, c’~tait
                   active thing. OK? However, I          indispensable. II m’a dit
                   assure you... Last week, it was       << I~coute ¯ tu vas, tu dois, je
                   indispensable. He told me             veux que tu me dises, Frederic,
                     Listen: you go, you have to, I      euh, je veux que tu me dises


                                         Page 61 of S1
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-11
                                            69-7 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page89of
                                                                       of89



                     ENGLISH TRANSLATION                        ORIGINAL LANGUAGE(S)

                   want you to tell me, Frederic,             que tu as, euh, d~truit ces
                   uh, I want you to tell me that             documents. Je veux que tu me
                   /ou, uh, destroyed those                   dises. >> Je peux pas.., tu
                   documents. I want you to tell              vois ? [Neither party speaks for
                   me that." I can’t.., you see?              15 seconds.] Alors... [Mr. Cilins
                    Neither party speaks for 15               mumbles to himself.] [Neither
                   seconds.] So... [Mr. Cilins                party speaks for an additional
                   mumbles to himself.] [Neither              20 seconds.]
                   party speaks for an additional
                   20 seconds.]

1:19:49

WAITRESS           No change?                                 No change?

CILINS             No change. Thank#you.                      No change. Thank // you.

WAITRESS           Thank you. \\ Do you need the              Thank you. \\ Do you need the
                   receipt?                                   receipt?

ClLINS             No, thank you. It’s OK.                    No, thank you. It’s OK.

WAITRESS           Thank you. Have a good day.                Thank you. Have a good day.

ClLINS             Yeah, thank you. You, too.                 Yeah, thank you. You, too.
                   Bye.                                       Bye.

  CW               When you eat you have to                   Quand tu manges il faut que tu
                   leave a little bit.                        donnes un petit peu.

ClLINS             What?                                      Comment

  CW                 said that you have to leave a            J’ai dit qu’il faut que tu donnes
                   little...                                  un peu...

1:20:11

ClLINS              did. I have uh... It came to              J’ai donn& J’ai donn~ euh...
                   Ihirty. I left uh... I left thirty-five.   Qa faisait trente. J’ai donn~
                   Normally you’re supposed to                euh.., j’ai donn~ trente-cinq.

                                             Page 62 of S1
